Exhibit 10.1




NEITHER THIS WARRANT NOR THE SECURITIES FOR WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  

 

Warrant [__]

Issue Date: July 29, 2015




GENERAL CANNABIS CORP.




WARRANT




TO PURCHASE SHARES OF COMMON STOCK

 

THIS WARRANT (the “Warrant”) certifies that, for value received, Evans Street
Lendco, LLC, or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Issuance Date”) and on or
prior to the close of business of the twenty-ninth  (29th) month after the
Initial Issuance Date (the “Expiration Date”) but not thereafter, to subscribe
for and purchase from General Cannabis Corp., a Colorado corporation, f/k/a
Advanced Cannabis Solutions, Inc. (the “Company”), up to two hundred twenty-five
(225,000 shares) (as subject to adjustment hereunder, the “Warrant Shares”) of
the Company’s $0.001 par value common stock, (“Common Stock”).  The purchase
price of one share of Common Stock under this Warrant shall be equal to one
dollar and twenty cents ($1.20) (the “Purchase Price”), subject to adjustment
hereunder (the “Exercise Price”).  




1.

The Holder may exercise this Warrant, in whole or in part, upon surrender of
this Warrant, with the exercise form annexed hereto duly executed, at the office
of the Company, or such other office as the Company shall notify the Holder in
writing, together with a certified or bank cashier's check payable to the order
of the Company in the amount of the Purchase Price multiplied by the number of
shares of Common Stock being purchased.




2.

“Principal Market” shall include the NYSE MKT, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTCQB (or any successors to any of the foregoing) (whichever is
at the time the principal trading exchange or market for the Common Stock), or
any securities exchange or other securities market on which the Common Stock is
then being listed, quoted or traded.  The Company will from time to time take
all action which may be necessary so that the Warrant Shares, immediately upon
their issuance upon the exercise of the Warrant, will be listed on the Principal
Market on which other shares of Common Stock are then listed, if any.




After six (6) months have elapsed from the date of this Warrant, if the Company
proposes to register any of its securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than the Company’s initial public offering or a registration relating solely to
the offer and sale of non-convertible securities, the Company’s current
registration statement on Form S-1 indicated as registration number 333-193890,
 non-exchangeable debt securities or a registration on Form S-4 or Form S-8, or
any successor or similar forms) (a “Piggyback Registration”), whether for the
account of the Company or otherwise, it will include all Registrable Securities
(as hereinafter defined) in such registration statement and give written notice
to each registered Holder.  The Company will use its best efforts to effect the
registration under the Securities Act of all of the Registrable Securities in
such registration statement.  The term “Registrable Securities” means (i) the
Warrant Shares and any other securities of the Company issuable upon the
exercise of the Warrants and (ii) any shares of capital stock or other
securities issued or issuable with respect to this Warrant, as a result of any
stock split, stock dividend, recapitalization, exchange, or similar event or
otherwise.  




3.

The person or persons in whose name or names any certificate representing Common
Stock is issued hereunder shall be deemed to have become the holder of record of
the Common Stock represented thereby as of the close of business on the date on
which this Warrant is exercised with respect to such shares, whether or not the
transfer books of the Company shall be closed.  Until such time as this Warrant
is exercised or terminates, the Purchase Price payable and the number and
character of securities issuable upon exercise of this Warrant are subject to
adjustment as hereinafter provided.





1




--------------------------------------------------------------------------------




4.

The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, pursuant to Section
1 or otherwise, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Exercise (attached hereto as
Exhibit A), the Holder (together with the Holder’s affiliates, and any other
person or entity acting as a group together with the Holder or any of the
Holder’s affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 5, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 5 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Form of Exercise (attached hereto as Exhibit A) shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Holder together with any Affiliates) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination.   In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant.  The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 5, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant held by the Holder and the
provisions of this Section 5 shall continue to apply.  Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.




5.

The Company covenants that it will at all times reserve and keep available a
number of its authorized Common Stock, free from all preemptive rights, which
will be sufficient to permit the exercise of this Warrant.  The Company further
covenants that such shares as may be issued pursuant to the exercise of this
Warrant will, upon issuance, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens, and charges.  Unless previously
exercised, this Warrant shall expire at 5:00 p.m. Eastern Standard Time, on the
Expiration Date and shall be void thereafter or can be extended at the Company’s
discretion.




6.

If the Company subdivides its outstanding Common Stock, by split-up or
otherwise, or combines its outstanding Common Stock, the Purchase Price then
applicable to shares covered by this Warrant shall forthwith be proportionately
decreased in the case of a subdivision, or proportionately increased in the case
of a combination.




7.

If (a) the Company reorganizes its capital, reclassifies its capital stock,
consolidates or merges with or into another corporation (but only if the Company
is not the surviving corporation and no longer has more than a single
shareholder) or sells, transfers or otherwise disposes of all or substantially
all its property, assets, or business to another corporation, and (b) pursuant
to the terms of such reorganization, reclassification, merger, consolidation, or
disposition of assets, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock, or other securities or property of
any nature whatsoever (including warrants or other subscription or purchase
rights) in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock, then (c) Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same number of shares of common
stock of the successor or acquiring corporation and Other Property receivable
upon such reorganization, reclassification, merger, consolidation, or
disposition of assets as a holder of the number of Common Stock for which this
Warrant is exercisable immediately prior to such event. At the time of such
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation shall expressly assume the due
and punctual observance and performance of each and every covenant and condition
of this Warrant to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as





2




--------------------------------------------------------------------------------

determined by resolution of the Board of Directors of the Company) in order to
adjust the number of shares of the common stock of the successor or acquiring
corporation for which this Warrant is exercisable. For purposes of this section,
"common stock of the successor or acquiring corporation" shall include stock of
such corporation of any class which is not preferred as to dividends or assets
over any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of
stock, or other securities which are convertible into or exchangeable for any
such stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to  subscribe
for or purchase any such stock. The foregoing provisions of this section shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations, or disposition of assets.




8.

If a voluntary or involuntary dissolution, liquidation or winding up of the
Company (other than in connection with a merger or consolidation of the Company)
is at any time proposed during the term of this Warrant, the Company shall give
written notice to the Holder at least thirty days prior to the record date of
the proposed transaction.  The notice shall contain: (1) the date on which the
transaction is to take place; (2) the record date (which must be at least thirty
days after the giving of the notice) as of which holders of the Common Stock
entitled to receive distributions as a result of the transaction shall be
determined; (3) a brief description of the transaction; (4) a brief description
of the distributions, if any, to be made to holders of the Common Stock as a
result of the transaction; and (5) an estimate of the fair market value of the
distributions.  On the date of the transaction, if it actually occurs, this
Warrant and all rights existing under this Warrant shall terminate.




9.

In no event shall any fractional share of Common Stock of the Company be issued
upon any exercise of this Warrant.  If, upon exercise of this Warrant as an
entirety, the Holder would, except as provided in this Section 9, be entitled to
receive a fractional share of Common Stock, then the Company shall issue the
next higher number of full Common Stock, issuing a full share with respect to
such fractional share.  If this Warrant is exercised at one time for less than
the maximum number of Common Stock purchasable upon the exercise hereof, the
Company shall issue to the Holder a new warrant of like tenor and date
representing the number of Common Stock equal to the difference between the
number of shares purchasable upon full exercise of this Warrant and the number
of shares that were purchased upon the exercise of this Warrant.




10.

No adjustments in the Purchase Price shall be required unless such adjustment
would require an increase or decrease of at least five cents in such price,
provided however, that any adjustments which by reason of this Section 10 are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment.




12.

Whenever the Purchase Price is adjusted, as herein provided, the Company shall
promptly deliver to the Holder a certificate setting forth the Purchase Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.




13.

If at any time prior to the expiration or exercise of this Warrant, the Company
shall pay any dividend or make any distribution upon its Common Stock or shall
make any subdivision or combination of, or other change in its Common Stock, the
Company shall cause notice thereof to be mailed, first class, postage prepaid,
to Holder at least thirty full business days prior to the record date set for
determining the holders of Common Stock who shall participate in such dividend,
distribution, subdivision, combination or other change.  Such notice shall also
specify the record date as of which holders of Common Stock who shall
participate in such dividend or distribution is to be determined.  Failure to
give such notice, or any defect therein, shall not affect the legality or
validity of any dividend or distribution.




14.

The Company will maintain a register containing the names and addresses of the
Holder and any assignees of this Warrant.  Holder may change its address as
shown on the warrant register by written notice to the Company requesting such
change.  Any notice or written communication required or permitted to be given
to the Holder may be delivered by confirmed facsimile or telecopy or by a
recognized overnight courier, addressed to Holder at the address shown on the
warrant register.




15.

This Warrant has not been registered under the Securities Act of 1933, as
amended (the "Securities Act"), or any state securities laws ("State Acts") or
regulations in reliance upon exemptions under the Securities Act, and exemptions
under the State Acts.  Subject to compliance with the Securities Act and State
Acts, this Warrant and all rights hereunder are transferable in whole or in
part, at the office of the Company at which this Warrant is exercisable, upon
surrender of this Warrant together with the assignment hereof properly endorsed.




16.  

In case this Warrant shall be mutilated, lost, stolen, or destroyed, the Company
may issue a new warrant of like tenor and denomination and deliver the same (a)
in exchange and substitution for and upon surrender and cancellation of any
mutilated Warrant, or (b) in lieu of any Warrant lost, stolen, or destroyed,
upon receipt of evidence satisfactory to the Company of the loss, theft or
destruction of such Warrant (including a reasonably detailed affidavit with
respect to the circumstances of any loss, theft, or destruction) and of
indemnity with sufficient surety satisfactory to the Company.





3




--------------------------------------------------------------------------------




17.

Unless a current registration statement under the Securities Act, shall be in
effect with respect to Common Stock to be issued upon exercise of this Warrant,
the Holder, by accepting this Warrant, covenants and agrees that, at the time of
exercise hereof, and at the time of any proposed transfer of Common Stock
acquired upon exercise hereof, the Company may require Holder to make such
representations, and may place such legends on certificates representing Common
Stock issuable upon exercise of this Warrant, as may be reasonably required in
the opinion of counsel to the Company to permit such Common Stock to be issued
without such registration.




18.

 This Warrant does not entitle Holder to any of the rights of a stockholder of
the Company.




19.

Nothing expressed in this Agreement and nothing that may be implied from any of
the provisions hereof is intended, or shall be construed, to confer upon, or
give to, any person or corporation other than the parties to this Agreement any
covenant, condition, stipulation, promise, or agreement contained herein, and
all covenants, conditions, stipulations, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their respective successors and assigns.




20.

The provisions and terms of this Warrant shall be construed in accordance with
the laws of the State of Colorado.

 




 [SIGNATURE PAGE TO FOLLOW]





4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.







 

ADVANCED CANNABIS SOLUTIONS, INC.

 

 

 

By:

/s/ Robert L Frichtel

 

Name:

Robert L. Frichtel

 

Title:

Chief Executive Officer











5




--------------------------------------------------------------------------------







EXHIBIT A




FORM OF EXERCISE







Date: ____________________







To: ADVANCED CANNABIS SOLUTIONS, INC./[TRANSFER AGENT]




The undersigned hereby subscribes for _______ shares of common stock of Advanced
Cannabis Solutions, Inc. covered by this Warrant and hereby delivers
$___________ in full payment of the purchase price thereof. The certificate(s)
for such shares should be issued in the name of the undersigned or as otherwise
indicated below:







 

 

 

Signature:

 

 

 

 

 

Printed Name

 

 

 

 

 

Name for Registration, if different

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

Social Security Number














--------------------------------------------------------------------------------







EXHIBIT B




FORM OF ASSIGNMENT







For Value Received, the undersigned hereby sells, assigns and transfers unto the
assignee(s) set forth below the within Warrant certificate of Advanced Cannabis
Solutions, Inc.; together with all right, title and interest therein, and hereby
irrevocably constitutes and appoints ___________________________________
attorney, to transfer the said Warrant on the books of the within-named Company
with respect to the number of Common Stock set forth below, with full power of
substitution in the premises.




Name(s) of

Assignee(s)

 

Social Security or

other Identifying

Number(s) of

Assignee(s)

 

Address

 

No. of

Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







Dated: ______________________________







 

 

 

Signature

 

 

 

NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE WARRANT IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT, OR ANY CHANGE WHATSOEVER.

 

 

 

 

 

Print Name and Title












